Citation Nr: 1341924	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  10-27 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for cholesteatoma left mastoid.  

3.  Entitlement to service connection for a skin condition, to include as a result of herbicide exposure.  

4.  Entitlement to service connection for headaches.  

5.  Entitlement to service connection for a heart conditions, claimed as chest pains.  

6.  Entitlement to service connection for a sinus condition.  

7.  Entitlement to service connection for a right hand condition.  

8.  Entitlement to service connection for a left foot condition.  

9.  Entitlement to service connection for the residuals of a right foot fracture.  

10.  Entitlement to service connection for a rash of the groin area.  


WITNESSES AT HEARING ON APPEAL

The Veteran, L.H. and E.F.


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to September 1971, with service in Vietnam from April 1969 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, denying the claims currently on appeal.  These claims were previously remanded by the Board in March 2012 for further evidentiary development.  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in December 2011.  A written transcript of this hearing has been prepared and associated with the Veteran's claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In addition to the Veteran's physical claims file, a paperless electronic file (Virtual VA) has also been associated with the claims on appeal.  The Board has reviewed the documents on Virtual VA, including VA treatment records prepared between October 2009 and March 2012, in reaching the below conclusions.  


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of PTSD that conforms to the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders.  

2.  The Veteran has not been diagnosed with any psychiatric disability that manifested during, or as a result of, active military service.  

3.  The Veteran does not suffer from a chronic disability associated with cholesteatoma left mastoid that manifested during, or as a result of, active military service.  

4.  The Veteran has not been diagnosed with chloracne.  

5.  The Veteran has not been diagnosed with a chronic disability of the skin (other than chloracne) that manifested during, or as a result of, active military service.  

6.  The Veteran does not suffer from a chronic disability associated with headaches that manifested during, or as a result of, active military service, to include as due to an in-service fall.  

7.  The Veteran has not been diagnosed with a chronic heart condition or any chronic disability associated with reported chest pain.  

8.  The Veteran has not been diagnosed with a chronic sinus condition that manifested during, or as a result of, active military service.  

9.  The Veteran has not been diagnosed with a chronic disability of the right hand that manifested during, or as a result of, active military service.  

10.  The Veteran has not been diagnosed with a chronic disability of the left foot that manifested during, or as a result of, active military service.  

11.  The Veteran suffered from a right foot fracture prior to his enlistment into active duty.  

12.  A right foot fracture was not permanently aggravated as a result of active military service.  

13.  The Veteran has not been diagnosed with a chronic disability associated with a rash of the groin area that manifested during, or as a result of, active military service, to include as due to exposure to herbicides.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for establishing entitlement to service connection for a left mastoid cholesteatoma have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

3.  The criteria for establishing entitlement to service connection for a skin condition, to include as a result of herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103(a), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

4.  The criteria for establishing entitlement to service connection for headaches have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

5.  The criteria for establishing entitlement to service connection for a heart condition, claimed as chest pains, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

6.  The criteria for establishing entitlement to service connection for a sinus condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

7.  The criteria for establishing entitlement to service connection for a right hand condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

8.  The criteria for establishing entitlement to service connection for a left foot condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

9.  The criteria for establishing entitlement to service connection for the residuals of a right foot fracture have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1153, 5103(a), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2013).

10.  The criteria for establishing entitlement to service connection for a rash of the groin area have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103(a), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter sent to the Veteran in November 2009 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  


Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records and personnel records.  Also, the Veteran received VA medical examinations in August 2011 and December 2012, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

Additionally, the Board finds there has been substantial compliance with its March 2012 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) obtained additional VA treatment records and scheduled the Veteran for VA examinations for the remaining issues on appeal.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

As already noted, in December 2011, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issues on appeal and solicited information regarding the occurrence of injuries and onset and nature of his symptomatology.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2012).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

PTSD

The Veteran contends that he is entitled to service connection for a psychiatric disorder, to include PTSD.  However, as outlined below, the evidence of record demonstrates that the Veteran has not been diagnosed with a psychiatric disorder associated with military service, to include PTSD.  As such, the claim cannot be granted.  

A psychiatric evaluation performed as part of the Veteran's July 1971 separation examination was deemed to be normal.  There are no other in-service records of treatment for a psychiatric condition or symptomatology.  

Post-service treatment records also fail to reflect that the Veteran has been diagnosed with PTSD or any other psychiatric disorder related to military service.  According to an August 2009 VA treatment note, a PTSD assessment was deemed to be negative.  

According to an October 2009 memory disorders consultation report, the Veteran had some depression with sleep problems when he returned from Vietnam.  However, it was noted that these problems resolved within 2 years of his return and he had experienced no other problems since that time.  The Veteran was also noted to have suffered a motor vehicle accident with loss of consciousness for approximately 30 minutes in the 1960s.  Diagnoses of dementia, not otherwise specified, and alcohol abuse/rule out depression, were assigned at this time.  

The Veteran was afforded a VA psychiatric examination in August 2011.  The examiner concluded that the Veteran did not meet the diagnostic criteria for PTSD under the DSM-IV.  Rather, the only Axis I diagnosis was dementia, not otherwise specified.  The examiner explained that this condition was not related to military service, as its onset was many years after service.  It was noted that the Veteran was an unreliable historian due to his dementia, but that his caretaker was present to assist in the examination.  The examiner also reviewed the claims file, which revealed no treatment for any mood or anxiety issues.  VA records from 2009 referred to memory troubles/dementia/cognitive dysfunction.  The Veteran also presently denied any mental health issues aside from his memory problems.  The examiner recognized that the Veteran had confirmed exposure to combat situations in Vietnam.  Nonetheless, the examiner opined that the Veteran did not meet the criteria for PTSD.  

A November 2011 VA psychiatric note reflects diagnoses of dementia and alcohol abuse.  Finally, according to a March 2012 VA psychiatry outpatient note, the Veteran's only diagnoses were Alzheimer's dementia (moderate) without behavioral symptoms and alcohol abuse.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for PTSD.  Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke ... in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128 at 140-41.  

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  

The regulations pertaining to PTSD were recently amended, and 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that:  (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.

The Board recognizes that the Veteran served in Vietnam and was exposed to combat in a situation that involved fear of hostile military or terrorist activity.  Nonetheless, a veteran must still have a confirmed diagnosis of PTSD under the DSM-IV to establish entitlement to service connection for PTSD.  In the present case, there is no such diagnosis of record and the August 2011 VA examiner specifically found that the Veteran failed to meet the DSM-IV criteria for such a diagnosis.  As such, service connection for PTSD cannot be established.  

The Board recognizes that the Veteran has also been diagnosed with dementia, Alzheimer's disease and rule out depression during the pendency of this claim.  However, there is no competent evidence of record suggesting any relationship between these conditions and military service.  As explained by the August 2011 VA examiner, the Veteran's dementia did not manifest during military service.  There is no evidence of psychiatric symptomatology during military service, and it was conceded during the December 2011 hearing that the Veteran did not begin receiving treatment for his cognitive symptomatology until 2009 - some 38 years after separation from active duty.  As such, the preponderance of the evidence of record demonstrates that service connection for a psychiatric disorder, to include PTSD, is not warranted.  

The Board has considered the arguments offered during the December 2011 hearing.  Specifically, it was argued that the Veteran should be scheduled for a new VA examination by a qualified examiner who could consider and evaluate the effects of dementia in limiting the Veteran's ability to properly provide a history of his PTSD symptoms.  While the Board has considered this argument, it is not persuasive.  The Veteran's representative did not offer any argument or evidence to demonstrate that the August 2011 VA examiner was not qualified to offer an opinion.  A review of the examination report reflects that the examiner frequently discussed the impact of the Veteran's dementia on his interview and psychiatric well-being.  As such, the Board finds no prejudice to the Veteran in proceeding with this claim without obtaining a new examination.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a psychiatric disorder, to include PTSD, must be denied.

Cholesteatoma Left Mastoid

The Veteran also contends that he is entitled to service connection for a left mastoid cholesteatoma.  However, as outlined below, there is no evidence of such a condition at any time during the pendency of this claim.  As such, service connection is not warranted.  

A September 1970 in-service X-ray revealed a lucent defect on the left mastoid area.  This was noted to maybe represent a cholesteatoma.  Evaluation of the ears performed as part of the Veteran's July 1971 separation examination was deemed to be normal.  As such, there was no evidence of a chronic left mastoid cholesteatoma at the time of discharge from active duty.  

Subsequent treatment records fail to reflect that the Veteran was diagnosed with, or treated for, a left mastoid cholesteatoma at any time since separation from active duty.  The Veteran underwent a VA examination in December 2012.  It was determined that he did not presently suffer from an ear or peripheral vestibular condition, to include a cholesteatoma.  The examiner recognized that there was possible X-ray evidence of a mastoid cholesteatoma during military service.  However, there was no other evidence of a chronic condition related to this finding.  The examiner further opined that this in-service finding was not a result of an in-service fall from 1970.  The examiner explained that the medical literature revealed a cholesteatoma was likely the result of a chronic ear infection rather than trauma.  

The preponderance of the above evidence demonstrates that service connection for a left mastoid cholesteatoma is not warranted.  While an in-service X-ray did note findings that "may represent" a cholesteatoma, the record does not reflect that the Veteran has since been diagnosed with any such condition.  The December 2012 VA examiner specifically found that the Veteran did not presently suffer from a cholesteatoma.  The record also contains a CT scan of the brain from September 2009.  This reflects that the calvarium, mastoid air cells and the paranasal sinuses were intact.  There was no finding of a cholesteatoma.  As such, there is no evidence of a left mastoid cholesteatoma at any time during the pendency of this claim.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of a mastoid cholesteatoma, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Board recognizes that it was argued during the December 2011 hearing that a cholesteatoma was noted upon X-ray following a fall.  However, as discussed above, this assertion is not correct.  The X-ray report merely notes that there was possible evidence of such a condition.  A cholesteatoma has never been definitively diagnosed and it was determined that no such condition existed upon examination in December 2012.  As such, this testimony regarding this issue fails to demonstrate that service connection is warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a left mastoid cholesteatoma must be denied.

Skin Condition

The Veteran also contends that he is entitled to service connection for a skin condition.  Specifically, it has been argued that the Veteran suffers from rashes on the arm due to exposure to Agent Orange.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from a chronic skin disability that manifested during, or as a result of, active military service, to include as secondary to exposure to Agent Orange.  As such, service connection is not warranted.  

A November 1969 in-service treatment note reflects complaints of a rash on the arm for a week.  However, there is no record of subsequent treatment, and an evaluation of the skin performed as part of his July 1971 separation examination was deemed to be normal.  

According to an April 2010 VA treatment note, the Veteran had a skin tag on the lower back.  This was noted to be benign and not irritated.  

In September 2010, the Veteran was seen with complaints of itchy, red, sore bumps to his bilateral arms that had "come and gone" over the years.  He described the bumps as numerous, varying in size, with the largest being the size of a pen cap.  Skin tenderness was noted at this time.  

According to an October 2011 VA treatment record, the Veteran had a past medical history of "[o]ther specified disorders of skin."  The exact nature of these disorders was not indicated.  Nonetheless, he was subsequently afforded a VA examination of the skin in December 2012.  It was determined that the Veteran did not then, nor had he ever, suffered from a chronic skin condition.  A review of the Veteran's military medical records revealed a single incident of a skin rash.  There was no need for further care for the remained of service and there was no diagnosis at the time of discharge.  The record also contained no evidence of a currently treated skin condition that was related to military service.  Physical examination revealed no current skin condition, to include acne or chloracne.  

The preponderance of the above evidence demonstrates that service connection for a skin rash of the arms is not warranted.  There is no evidence of a chronic skin condition during military service and no evidence of complaints or treatment for a skin condition for decades following service.  While the Veteran did complain of itchy red bumps that had come and gone over the years in September 2010, the record contains no competent evidence linking this to military service.  The Veteran's skin was deemed to be normal upon discharge in 1971 and the December 2012 VA examiner concluded that there was no evidence of any chronic skin condition related to military service.  As such, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from a chronic skin condition of the arms that manifested during, or as a result of, active military service.  

The Board recognizes that the Veteran believes he is entitled to service connection for a rash of the arms.  During his December 2011 hearing, it was argued that the Veteran's skin rash was secondary to exposure to herbicides during active military service.  Since the Veteran's service in Vietnam is not disputed, there is a presumption that he was exposed to Agent Orange.  See 38 U.S.C.A. § 1116(f).  However, the evidence of record demonstrates that the Veteran does not suffer from a disability that has been found to be associated with herbicide exposure. The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), but does not include cancer of the tongue.  38 C.F.R. § 3.309(e).  There is no evidence of a current skin disability of the groin area, and the December 2012 VA examiner specifically found that the Veteran did not suffer from chloracne.  As such, there is no basis for service connection on a presumptive basis due to exposure to Agent Orange.  

It was also argued during the December 2011 hearing that the Veteran would get little blisters during the summer months.  While this is something the Veteran is competent to testify to, there is no competent evidence of record linking these bumps to military service.  The Veteran's in-service rash appears to have resolved upon treatment, as an evaluation of the skin was deemed to be normal upon separation.  The record does not reflect that the Veteran has been diagnosed with a chronic skin disability, instead noting bumps that would come and go over the years.  The December 2012 VA examiner specifically found no evidence of a chronic skin disability related to military service.  As such, the December 2011 testimony fails to demonstrate that the Veteran suffers from a chronic skin disability that manifested during, or as a result of, active military service.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a skin rash must be denied.  

Headaches

The Veteran also contends that he is entitled to service connection for headaches.  However, as outlined below, the evidence of record fails to demonstrate that the Veteran suffers from a disability associated with headaches that manifested during, or as a result of, active military service.  As such, service connection is not warranted.  

A September 1970 in-service treatment record reflects that the Veteran was complaining of headaches and dizziness.  It was noted that he fell down some steps the previous day.  There were no neurological or visual deficits at this time.  An X-ray did not reveal any evidence of fracture.  There is no further evidence of headaches during active duty, and an evaluation of the head, face, neck and scalp performed as part of the 1971 separation examination was deemed to be normal.  As such, there is no evidence of a chronic disability associated with headaches upon discharge from active duty.  

Likewise, there is no evidence of a post-service diagnosis of a chronic disability manifested by headaches that manifested during, or as a result of, active military service.  The Veteran underwent a VA examination for this condition in December 2012.  The examiner noted that there was a single event of a headache related to a fall during military service.  However, there was no other evidence of a chronic condition related to this incident.  The examiner concluded that the Veteran did not suffer from a headache condition that manifested as a result of the in-service fall.  The record did not reflect chronicity of headaches stemming from the in-service fall, and his post-military care did not require treatment for his in-service headache.  The examiner also explained that there was no etiological relationship between the Veteran's claimed left mastoid cholesteatoma and sinus condition, and a headache disability.  

The preponderance of the above evidence demonstrates that service connection for headaches is not warranted.  While the Veteran did complain of a headache on one occasion in September 1970, the record contains no further treatment for headaches and an evaluation of the head performed as part of his July 1971 separation examination was deemed to be normal.  Post-service treatment records also fail to reflect that the Veteran has been diagnosed with a chronic disability associated with headaches, or that he has suffered from chronic symptomatology since military service.  The December 2012 examiner opined that this condition was not related to military service.  As such, the preponderance of the evidence of record demonstrates that service connection for a headache disability is not warranted.  

During the December 2011 hearing, it was argued that the Veteran's headaches were due to either an in-service head injury or the left mastoid cholesteatoma.  Initially, the Board notes that no competent evidence has been submitted in support of these theories.  The record contains no evidence to demonstrate that the witness at the Veteran's hearing had the requisite training or expertise to offer a medical conclusion as complex as linking current headaches to an in-service event or injury some 40 years earlier.  The December 2012 VA examiner, however, who does have medical training, opined that a current headache disability was not due to a fall taking place in 1970 and that there was no relationship between a left cholesteatoma and headaches.  As such, the arguments offered by this witness fail to provide any basis upon which service connection may be established.  

It was also noted during the December 2011 hearing that the Veteran still experienced headaches he would treat with Tylenol.  Again, however, there is no competent evidence of record to establish that these headaches are somehow related to his military service some four decades earlier.  An evaluation of the head was deemed to be normal upon separation in 1971, there is no evidence of subsequent treatment or complaints for such a disorder and the December 2012 VA examiner concluded they were not related to the in-service fall.  As such, the preponderance of the evidence of record demonstrates that any current headaches did not manifest during, or as a result of, active military service.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for headaches must be denied.

Heart Condition/Chest Pains

The Veteran also contends that he is entitled to service connection for a heart condition, claimed as chest pains.  However, as outlined below, the evidence of record demonstrates that the Veteran has not been diagnosed with any actual disability of the heart or chest that manifested during, or as a result of, active military service.  

According to a September 1970 in-service treatment note, the Veteran was complaining of chest pains that began that morning.  No chronic condition was diagnosed and the record does not reflect that the Veteran sought follow-up treatment for this symptomatology.  An evaluation of the heart was also deemed to be normal during the Veteran's July 1971 separation examination, and a chest X-ray attached to this examination report was interpreted to be negative.  As such, there is no evidence of any chronic heart or chest condition upon separation from active duty.  

Post-service treatment records also fail to reflect that the Veteran has been diagnosed with a chronic chest disability related to military service.  An August 2009 chest X-ray was interpreted to reveal no active disease.  The Veteran was seen in April 2011 with complaints of chest pain after performing approximately one hour of yard work.  The Veteran reported experiencing a similar pain a year earlier.  The Veteran was diagnosed with cardiac chest pain versus a muscle strain due to exertion while working.  Cardiac testing came back negative, so it was determined that the most likely origin of the Veteran's pain was a muscle strain rather than a cardiac issue.  In June 2011, the Veteran was seen with complaints of left-sided chest pain that began a couple of hours earlier.  The Veteran denied any history of cardiac disease at this time.  An EKG was performed and no JVD was observed, rhythm was regular and edema was absent.  According to an October 2011 VA treatment record, the Veteran was complaining of chest pain radiating to his back.  Subsequent testing did not reveal any disability of the heart or chest.  

The Veteran was subsequently afforded a VA examination in December 2012.  The examiner indicated that the Veteran did not now, nor had he ever, been diagnosed with a heart condition.  The examiner explained that there was no diagnosed heart condition during military service, and post-service treatment records from VA failed to reflect that the Veteran suffered from a cardiac condition.  The examiner also noted that his EKG was normal.  The examination report further reflects that a chest X-ray was also normal.  The examiner further noted that there was no evidence of ischemic heart disease or any functional impairment related to a heart condition.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a heart condition, claimed as chest pain.  The Board recognizes that the Veteran reported chest pain during service in September 1970.  However, no actual disorder associated with this pain was diagnosed and the heart was deemed to be normal upon evaluation in July 1971.  Also, while the Veteran reported chest pain in 2011, this was felt to be most likely related to a muscle strain rather than a cardiac issue based on normal cardiac testing.  Finally, the December 2012 examiner specifically determined that the Veteran did not now, nor had he ever, suffered from a chronic cardiac condition.  As previously noted, there must be a current diagnosis of a disorder for service connection to be granted.  Hickson, 12 Vet. App. at 252.  Without a medical diagnosis of a cardiac disorder, the Board must deny the Veteran's claim.  See Degmetich, 104 F.3d at 1333.  

The Board has considered the arguments offered during the December 2011 hearing.  However, they fail to reflect that the Veteran suffers from a current cardiac condition that manifested during, or as a result of, active military service.  It was argued that the Veteran suffered from rheumatic fever as a child.  It is unclear whether this was mentioned in an attempt to suggest that this condition was aggravated by military service, resulting in a chronic heart condition.  Regardless, the evidence of record demonstrates that there is no current heart condition.  As such, the fact that the Veteran suffered from rheumatic fever as a child is not relevant.  

It was also argued that the Veteran presently takes medication for elevated cholesterol.  This is not evidence of a current disability, however.  Elevated cholesterol is a laboratory test result and not, in and of itself, a disability.  61 Fed. Reg. 20,440 (May 7, 1996); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  There is nothing of record to suggest that the Veteran suffers from a current disability associated with elevated cholesterol, or that he presently suffers from elevated cholesterol as a result of military service.  As such, this testimony fails to suggest any basis upon which service connection may be established.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a heart disorder, claimed as chest pain, must be denied.

Sinus Condition

The Veteran also contends that he is entitled to service connection for a sinus condition.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran has not been diagnosed with a chronic condition associated with the sinuses at any time during, or since, military service.  As such, service connection cannot be established.  

The Veteran was treated in October 1970 for complaints of sinus congestion.  No chronic condition was diagnosed and the record fails to reflect further treatment for sinus symptomatology.  An evaluation of the Veteran's nose and sinuses was also deemed to be normal during his July 1971 separation examination.  As such, there is no evidence of a chronic sinus condition at the time of separation from active duty.  

Post-service treatment records fail to reflect that the Veteran has been diagnosed with any chronic condition associated with the sinuses at any time since his separation from active duty.  The Veteran was also afforded a VA examination of the sinuses in December 2012.  It was noted that the Veteran did not now, nor had he ever, been diagnosed with a sinus, nose, throat, larynx or pharynx condition.  Review of the claims file revealed a single event of treatment in 1970 for sinus congestion.  There was no residual condition involving the sinuses related to military service or the Veteran's in-service fall.  There Veteran had no diagnosis of a chronic sinus condition while cared for at the VA Medical Center (VAMC) either.  The examiner further explained that the record was very clear that there was no relationship between the Veteran's fall and a sinus condition based on the location of the event and the time between presentation of sinus congestion.  Also, there was no etiological relationship between a mastoid cholesteatoma or a headache causing a sinus condition.  As such, the examiner opined that the Veteran's in-service sinus congestion was not caused by a fall that occurred during service.  

The preponderance of the above evidence demonstrates that service connection is not warranted for a sinus condition.  While the Veteran was treated for sinus congestion on one occasion during military service, there was no evidence of a chronic condition associated with this and the sinuses were deemed to be normal upon separation in July 1971.  In addition, the Veteran has not been diagnosed with any chronic disability associated with the sinuses at any time since separation from active duty.  The December 2012 VA examiner specifically found no evidence of a current sinus condition.  As previously noted, there must be a current diagnosis of a disorder for service connection to be granted.  Hickson, 12 Vet. App. at 252.  Without a medical diagnosis of a chronic disability associated with the sinuses, the Board must deny the Veteran's claim.  See Degmetich, 104 F.3d at 1333.  Finally, the examiner explained that there was no relationship between the in-service episode of sinus congestion and his fall the previous month.  As such, the preponderance of the evidence of record demonstrates that service connection for a sinus condition is not warranted.  

The Board recognizes that the December 2011 hearing transcript reflects that the Veteran still had problems with his sinuses and that he would self-medicate to rid himself of these symptoms.  However, while the Board has considered this assertion, it fails to demonstrate that there is any actual chronic disability of the sinuses.  The Veteran underwent a complete medical evaluation in December 2012 and it was specifically determined that there was no chronic disability associated with the sinuses.  While the Veteran may be competent to testify to symptoms such as intermittent congestion, he is not competent to link this reported symptomatology to a chronic disability related to military service.  As such, the testimony of December 2011 fails to demonstrate that service connection is warranted for a chronic disability of the sinuses.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a chronic sinus condition must be denied.

Right Hand Condition

The Veteran also contends that he is entitled to service connection for a right hand disorder.  However, as outlined below, there is no evidence of a chronic right hand disability during active military service or of a current right hand disability.  As such, service connection cannot be established.  

An April 1971 in-service treatment record notes that the Veteran got his right hand caught between two steel plates.  The Veteran's hand was cleaned and wrapped with an Ace bandage and he was scheduled for an X-ray.  An April 1971 X-ray report reflects that although the Veteran got his right hand caught between two steel plates, there was no evidence of a fracture.  The record does not reflect follow-up treatment for this condition, and an evaluation of the upper extremities performed during the July 1971 separation examination was deemed to be normal.  As such, it would appear the April 1971 injury of the right hand was an acute and transitory condition resolving prior to separation from active duty.  

Post-service treatment records also fail to demonstrate that the Veteran has sought treatment for the right hand since separation from active duty or that he has ever been diagnosed with a chronic condition of the right hand.  According to a December 2012 VA examination report, the Veteran had no currently diagnosed disability of the right hand.  There was no evidence of limited motion, painful motion or functional impairment.  The examiner noted that while there was evidence of an in-service injury, there was no presentation of a chronic disability.  There had also been no treatment associated with the right hand following separation from active duty, and the present examination did not reveal any functional impairment associated with the right hand.  As such, the examiner opined that the Veteran had no right hand disability associated with military service.  

The preponderance of the above evidence demonstrates that service connection for a right hand disability is not warranted.  While there is evidence of an in-service injury to the right hand, X-rays were taken at this time and were negative for a fracture.  Evaluation of the right hand was also deemed normal at the time of separation in 1971, and the record contains no evidence of a diagnosis of, or treatment for, a chronic disability of the right hand at any time since separation from active duty.  As previously noted, there must be a current diagnosis of a disorder for service connection to be granted.  Hickson, 12 Vet. App. at 252.  Without a medical diagnosis of a chronic disability associated with the right hand, the Board must deny the Veteran's claim.  See Degmetich, 104 F.3d at 1333.  

The Board recognizes that the Veteran reported residual pain during his December 2011 hearing.  However, pain alone is not a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Also, a witness indicated that there was a deformity of the right hand - "kind of like an arthritis type deformity present."  While the Board has considered this assertion, the record contains no evidence to demonstrate that this witness has the requisite training or expertise to offer a medical opinion diagnosing arthritis.  The Veteran was subsequently examined by a VA physician, and it was determined that there was no evidence of arthritis or other functional impairment.  As such, the testimony offered in support of the Veteran's claim in December 2011 fails to demonstrate that he presently suffers from any chronic disability associated with the right hand.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a right hand condition must be denied.

Left Foot Condition

The Veteran also contends that he is entitled to service connection for a left foot disability.  However, as outlined below, there is no competent evidence of a current left foot disability.  As such, service connection is not warranted.  

According to an October 1968 in-service record, the Veteran was complaining of soreness in the left foot due to stress.  No chronic disability was assigned at this time and there is no further evidence of treatment for left foot symptomatology during active service.  An evaluation of the feet performed as part of the Veteran's July 1971 separation examination was also deemed to be normal.  

Post-service treatment records also fail to reflect that the Veteran has sought treatment for symptomatology associated with the left foot or that he has been diagnosed with a chronic disability of the left foot.  According to a December 2012 VA examination report, the Veteran was seen with a sore left foot during military service.  Conservative treatment was provided.  There was no further treatment or residual foot condition noted at discharge.  There was also no need for treatment involving the left foot following discharge from active duty, and the present examination did not reveal any condition of the left foot related to military service.  

The preponderance of the above evidence demonstrates that service connection is not warranted for a left foot disability.  While the Veteran did complain of a sore foot during service, this appears to have been an acute and transitory condition as there was no follow-up treatment and the foot was deemed to be normal upon separation in July 1971.  The record also fails to reflect that the Veteran currently suffers from a chronic disability associated with the left foot or that he has been diagnosed with any disability of the left foot since separation from active duty.  The December 2012 examiner specifically found no evidence of a current left foot disability and concluded that the examination of the feet was unremarkable.  As previously noted, there must be a current diagnosis of a disorder for service connection to be granted.  Hickson, 12 Vet. App. at 252.  Without a medical diagnosis of a chronic disability associated with the left foot, the Board must deny the Veteran's claim.  See Degmetich, 104 F.3d at 1333.  While the Veteran is certainly competent to testify to occasional foot pain (as was noted during the December 2011 hearing), pain alone is not a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  As such, the statements and testimony of record fail to demonstrate that the Veteran suffers from any current left foot disability that manifested during, or as a result of, active military service.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a left foot disability must be denied.

Residuals of a Right Foot Fracture

The Veteran also contends that he is entitled to service connection for the residuals of a fracture of the right foot.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran fractured his right foot prior to enlistment into active duty.  There is no evidence of a current right foot disability that manifested during, or was permanently aggravated by, active military service.  As such, service connection cannot be established.  

The evidence reflects that the Veteran fractured his right foot prior to his enlistment into active duty.  According to an April 1968 examination performed prior to the Veteran's induction into active duty, the Veteran was noted to be suffering from a healing fracture of the right foot.  In-service treatment records reflect no further treatment or complaints related to the right foot.  An evaluation of the feet performed as part of the Veteran's July 1971 separation examination was also deemed to be normal.  

Post-service records reflect no further treatment involving the right foot or a diagnosis of a chronic right foot disability.  The Veteran underwent a VA examination in December 2012.  The examiner concluded that the Veteran had no right foot disability.  While he had a fracture at the time of induction, this was a pre-existing condition that healed.  The Veteran's discharge physical did not reveal a residual right foot condition associated with either his preexisting foot fracture or from events typical to military service such as walking, running or training.  Therefore, based on a review of the claims file and a physical examination of the right foot, it was determined that the Veteran had no right foot disability related to or permanently aggravated by military service.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for the residuals of a right foot fracture.  This injury was clearly noted upon examination prior to enlistment, and as such, the presumption of soundness does not attach.  For purposes of basic entitlement to service-connection, 38 U.S.C.A. § 1111 provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  

For service connection claims involving a preexisting injury or disease, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  In the present case, the right foot was deemed to be normal upon separation from active duty.  There is also no evidence of treatment involving the right foot or a current diagnosis.  In fact, the December 2012 VA examiner specifically found no evidence of a current right foot disability that was related to or permanently aggravated by military service.  As such, service connection for residuals related to a preexisting right foot fracture cannot be established.  

The Board recognizes that the Veteran believes he is entitled to service connection for the residuals of a right foot fracture.  During the December 2011 hearing, it was argued that the Veteran still experienced some pain in his feet and that he believed his preexisting fracture was aggravated by activities during military service.  However, as discussed above, examination of the right foot reveals no current disability.  As previously noted, there must be a current diagnosis of a disorder for service connection to be granted.  Hickson, 12 Vet. App. at 252.  Without a medical diagnosis of disability associated with the right foot, the Board must deny the Veteran's claim.  See Degmetich, 104 F.3d at 1333.  While the Veteran is certainly competent to testify to occasional foot pain, pain alone is not a disability for VA compensation purposes.  See Sanchez-Benitez, 13 Vet. App. at 285.  As such, the statements and testimony of record fail to demonstrate that the Veteran suffers from any current right foot disability that was either caused by, or permanently aggravated by, military service.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to service connection for the residuals of a right foot fracture must be denied.

Rash of the Groin Area

Finally, the Veteran contends that he is entitled to service connection for a rash of the groin area.  However, as outlined below, there is no evidence of any current disability involving the skin of the groin area.  As such, service connection for a rash of the groin area is not warranted.  

According to an October 1969 in-service treatment note, the Veteran was suffering from ring worms of the groin area.  However, there is no further evidence of treatment for this condition, and an evaluation of the skin and genitourinary system performed during the July 1971 separation examination was deemed to be normal.  As such, it would appear that the Veteran's skin condition of October 1969 was an acute and transitory condition, resolving upon treatment.  

Likewise, post-service treatment records fail to reflect that the Veteran has suffered from a rash of the groin area at any time since his separation from active duty.  There is no evidence of treatment for such a condition.  The Veteran underwent a VA examination of the skin in December 2012.  However, there was no evidence of a skin condition at this time.  The examiner explained that while there was evidence of treatment for a single skin condition during military service, there was no evidence of a skin condition at discharge or any other skin condition being related to events in service.  There was also no evidence of chloracne and no treatment by a dermatologist.  

The preponderance of the above evidence demonstrates that service connection for a rash of the groin area is not warranted.  While there is evidence of such a condition during service, this condition appears to have resolved prior to separation from active duty.  There has been no evidence of any rash of the groin area since separation from active duty, and a December 2012 VA examination revealed no evidence of a current chronic disability associated with a rash of the groin area.  As previously noted, there must be a current diagnosis of a disorder for service connection to be granted.  Hickson, 12 Vet. App. at 252.  Without a medical diagnosis of a chronic disability associated with a rash of the groin area, the Board must deny the Veteran's claim.  See Degmetich, 104 F.3d at 1333.  Therefore, service connection for a rash of the groin area cannot be established.  

The Board again recognizes that the Veteran believes he is entitled to service connection for a rash of the groin area.  During his December 2011 hearing, it was argued that the Veteran's skin rash was secondary to exposure to herbicides during active military service.  Since the Veteran's service in Vietnam is not disputed, there is a presumption that he was exposed to Agent Orange.  See 38 U.S.C.A. § 1116(f).  However, the evidence of record demonstrates that the Veteran does not suffer from a disability that has been found to be associated with herbicide exposure. The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), but does not include cancer of the tongue.  38 C.F.R. § 3.309(e).  There is no evidence of a current skin disability of the groin area, and the December 2012 VA examiner specifically found that the Veteran did not suffer from chloracne.  As such, there is no basis for service connection on a presumptive basis due to exposure to Agent Orange.  

It was also argued during the December 2011 hearing that the Veteran would get little blisters on his groin area during the summer months.  While this is something the Veteran is competent to testify to, there is no competent evidence of record linking these bumps to military service.  The Veteran's in-service rash appears to have resolved upon treatment, as an evaluation of the skin and the genitourinary system was deemed to be normal upon separation.  The record contains no further treatment for a rash of the groin area, and the December 2012 VA examiner found no evidence of a chronic skin disability.  As such, the testimony regarding little blisters in the summer months is not evidence of a chronic skin disability of the groin that manifested during, or as a result of, active military service.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a rash of the groin area must be denied.


ORDER

The claim of entitlement to service connection for a psychiatric disorder, to include PTSD, is denied.  

The claim of entitlement to service connection for a cholesteatoma of the left mastoid is denied.  

The claim of entitlement to service connection for a skin condition, to include as a result of herbicide exposure, is denied.  

The claim of entitlement to service connection for headaches is denied.  

The claim of entitlement to service connection for a heart condition, claimed as chest pains, is denied.  

The claim of entitlement to service connection for a sinus condition is denied.  

The claim of entitlement to service connection for a right hand condition is denied. 

The claim of entitlement to service connection for a left foot condition is denied.  

The claim of entitlement to service connection for the residuals of a right foot fracture is denied.  

The claim of entitlement to service connection for a rash of the groin area is denied.  




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


